Citation Nr: 0527127	
Decision Date: 10/05/05    Archive Date: 10/17/05	

DOCKET NO.  03-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Propriety of severance of service connection for diabetes 
mellitus, type II, claimed as a residual of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service with the United States Navy 
from October 1963 to October 1967.  This included various 
periods of service in the waters off the coast of the 
Republic of Vietnam.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2004 at which time it was remanded 
for procedural purposes.  The case has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to dispute the propriety of the severance 
and determination at issue in this appeal, and all identified 
evidence has been obtained.

2.  In a July 26, 2002, statement, the veteran indicated that 
he did not spend any time "in country."  He indicated that 
his aircraft carrier, the U.S.S. Bennington (CVS-20), was 
stationed in the waters along the coast of Vietnam.

3.  A July 2002 rating decision proposed to sever service 
connection for type II diabetes mellitus associated with 
exposure to herbicides.  By a rating decision dated in 
February 2003, service connection for type II diabetes 
mellitus associated with exposure to herbicides was severed, 
effective May 1, 2003.

4.  The grant of service connection for type II diabetes 
mellitus associated with exposure to herbicides in July 2002 
was an undebatably correct adjudicative result in that the 
veteran's service did not involve duty or visitation in the 
Republic of Vietnam.




CONCLUSION OF LAW

The grant of service connection for type II diabetes mellitus 
was clearly and unmistakably erroneous.  The RO has properly 
severed service connection for type II diabetes mellitus 
associated with herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105(d), 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326 (2005).  The VCAA and its implementing 
regulations include enhanced duties to notify and assist 
claimants for VA benefits.

Given the parameters of the law surrounding claims based on 
clear and unmistakable error (CUE), the Board notes that the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  
As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.

The Board notes that, because the veteran has been notified 
of the laws and regulations governing CUE claims and reasons 
for the denial of his claim, and because all relevant 
evidence has been associated with the record, any VCAA duties 
to notify and assist have been met.  Hence, the claim is 
ready to be considered on the merits.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has concluded that the VCAA is not applicable 
where the appellant was fully notified and made aware of the 
type of evidence required to substantiate a claim and that no 
additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case over many years, and there is no reasonable possibility 
that any further assistance would aid the appellant in the 
claim, the VCAA does not require further assistance.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In general, under the applicable VA law and regulations, 
service connection may be granted if the preponderance of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
In general, once service connection has been granted, the 
award of service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA 
has the burden of proof to establish that the original grant 
was clearly and unmistakably erroneous.  Id.  The proof 
required to meet this burden is the same as a claimant's 
burden in attempting to overturn a final decision on the 
basis of CUE.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

The procedural safeguards, as set out in 38 C.F.R. 
§ 3.105(d), require that, when severance of service 
connection is warranted, the RO must provide the veteran a 
rating decision proposing severance of service connection, 
and that proposal must set forth all material facts and 
reasons.  In this case, the RO issued the proposal to sever 
in October 2002.  The regulations require that the claimant 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
as was also done in this case.

The veteran must be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman, 1 Vet. App. 
at 566.  The notice explained that the veteran could submit 
additional evidence to show that the proposed action should 
not be taken and advised the veteran of his right to request 
a personal hearing.  The veteran was advised that, if there 
were no response or additional evidence received from him 
within 60 days, the RO would make a decision based on the 
evidence considered in the proposal to sever service 
connection.

Following this notification, the veteran submitted a notice 
of disagreement, which was received on November 21, 2002.  
The veteran was concerned with whether or not he would have 
to repay funds should the service connection be severed.

In a February 10, 2003, rating decision, service connection 
for type II diabetes mellitus was severed, effective May 1, 
2003.  In the February 2003 notification to him, he was told 
that there would be no overpayment created because of the 
action of the RO.

The veteran opted for the decision review officer review and 
in a July 24, 2003, statement of the case, he was informed 
that the severance of service connection for his type II 
diabetes was proper.

The Court has proposed a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.   
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Court has further stated that a CUE is very specific and 
a very rare kind of "error."  It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
could not be clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), citing Russell v. Principi, 
3 Vet. App. 310, 313 (1992).

The Court has held that the CUE standard that applies to a 
veteran's CUE challenge to a prior adverse determination 
under Section 3.105(a) is also applicable in the Government's 
severance determination under Section 3.105(d).  "Once 
service connection has been granted, Section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets the assigned 
burden of proof."  See Wilson v. West, 11 Vet. App. 383 
(1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) ("in effect, Section 3.105(d) places at least as high 
a burden of proof on the VA when it seeks to sever service 
connection as Section 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned.")  See also Graves v. Brown, 6 Vet. App. 166, 170 
(1994) (holding that CUE is defined the same under 38 C.F.R. 
§ 3.105(d) as it is under Section 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under Section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober,  10 Vet. 
App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997).  The Court reasoned that because Section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that "if 
the Court were to conclude that...a service connection award 
can be terminated pursuant to Section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, VA would be placed in the impossible situation 
of being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 343.

A review of the evidence of record in this case discloses the 
veteran served in the US Navy during the Vietnam Era.  
Personnel records disclose that he served aboard the U.S.S. 
Bennington (CVS-20).

Essentially, the veteran states that he served in waters 
contiguous to the Republic of Vietnam.  However, he himself 
admits that he never actually visited the mainland of 
Vietnam.  In a July 2002 communication he indicated "I did 
not spend any time 'in country' but my aircraft carrier was 
all along the coast, in the Gulf of Tonkin, with sorties day 
and night."

However, while service "in the Republic of Vietnam" can 
include contiguous waters, this is only if the service 
required visitation duty in Vietnam itself.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2005).

Because the veteran acknowledges that he never actually went 
on land, it cannot be presumed that he was exposed to Agent 
Orange under the provisions set forth at 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e).

The evidence of record does not reflect that the veteran's 
diabetes was initially demonstrated for years following 
service discharge.  Therefore, the veteran is not entitled to 
presumptive service connection for a chronic disease under 
38 C.F.R. §§ 3.307 and 3.309.  Likewise, there is no evidence 
of record otherwise directly linking his diabetes to his 
military service.  The evidence reflects that the veteran was 
asked in a communication dated June 25, 2002, whether he 
actually spent any time "in country" in Vietnam.  Service 
connection for diabetes mellitus was approved in a rating 
decision dated July 25, 2002.  The statement in which the 
veteran reported that he did not spend any time in country 
was dated July 26, 2002.  Accordingly, the statement was not 
associated with the claims file until after the RO had 
notified the veteran of the approval of his claim.

Based on the above, the Board concludes that the July 2002 
rating decision contains CUE in granting compensation for 
type II diabetes mellitus associated with Agent Orange 
exposure.  Consequently, severance of service connection for 
type II 





diabetes mellitus is in order.  38 C.F.R. § 3.105(d).


ORDER

Severance of service connection for type II diabetes mellitus 
was proper, and the appeal for continuation for that award 
must be denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


